*520On Application for Rehearing.
Blanchard, J.
Third opponents, A. Wilbert’s Sons Lumber and Shingle Company, claimed three hundred dollars with eight per cent, interest from July 23, 1895, and two hundred dollars with like rate of interest from September 1, 1894.
They asserted a superior privilege upon certain buildings and improvements, consisting of stables, sheds, etc., and upon the lot of ground not exceeding one acre upon which the stables and sheds were erected.
This was part of the mortgaged property.
They asked separate appraisement of this property. It was separately appraised.
They asked an order to the sheriff to hold in his hand, not the entire proceeds of this property, but “sufficient of the proceeds” to satisfy opponent’s claim by preference over other creditors.
The order of court, accordingly, was that the sheriff retain in his hands sufficient of the proceeds to satisfy the demand of this third opponent.
This order the sheriff complied with. He estimated that six hundred dollars would cover the claim, retained that sum and paid over the remainder to the parties in interest.
The only fund tied up by this order was what the sheriff estimated was sufficient to meet the claim. The' order of court, indirectly at least, required him to make this estimate, since it directed him to retain only an amount sufficient to meet third opponent’s claim. In making this estimate the sheriff did so at his peril — that is to say, if he had retained an insufficient sum the complainants could have held him responsible for the deficit.
But the crucial fact in determining the question of jurisdiction here raised is, the order of court did not require to be held back, and the sheriff did not hold back, a sum sufficient to vest this court with jurisdiction. The fund in dispute, so far as these complainants are concerned, made so by their own pleadings and by the action of the court invoked by them, is not the entire sum of the proceeds of the sale of the mortgaged property, but that part of it only which the sheriff was directed to reserve in his hands pending the litigation.
There was no appeal by any of the other parties having an interest in the fund.
*521The complainants herein come before the court with a claim of only five hundred dollars, principal, and with a fund reserved in the sheriff’s hands, as the result of their own act, of only six hundred dollars. How can it be claimed that this court is vested with jurisdiction ratione materias ?
In its facts herein stated this case is to be distinguished from Murray vs. Sweeney, 48 An. 760, relied on by counsel for opponents as establishing a different rule. But even there the court stated that the amount of the fund in the sheriff’s hands is the test of the right of appeal.
Here the amount left in the hands of the sheriff was less than the lower jurisdictional limit of this court.
Rehearing refused.